People v Coke (2022 NY Slip Op 01720)





People v Coke


2022 NY Slip Op 01720


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND BANNISTER, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (886/06) KA 04-00629.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWILLIAM J. COKE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.